Citation Nr: 0029681	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  98-15 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran military service from October 1953 to November 
1963 is unverified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In November 1994, the veteran initiated a claim for service 
connection for a bilateral knee disorder.  In a June 1995 
rating decision, the RO denied the claim, and the veteran was 
notified of the same in July 1995.  In a May 
1996 correspondence, the veteran indicated that he wanted 
service connection for the left knee.  The Board construes 
this statement as the veteran's notice of disagreement.  The 
statement of the case was issued in July 1998, and the 
veteran's substantive appeal was submitted in September 1998.  
This liberal interpretation of the veteran's notice of 
disagreement is different from the procedural history 
developed by the RO.  

The procedural history developed by the RO shows that after 
the veteran submitted the May 1996 correspondence, the RO in 
a November 1996 rating decision denied service connection for 
a left knee injury.  The veteran was notified of the same in 
December 1996.  In February 1997, the veteran requested a 
personal hearing, and had a personal hearing in April 1997.  
In an April 1997 rating decision, the RO confirmed its prior 
denial of service connection for a left knee injury, and the 
veteran was notified of the same in April 1997.  The RO 
accepted the veteran's VA Form 9, dated in January 1998, as 
the veteran's notice of disagreement with the April 1997 
determination.  The RO issued a statement of the case in July 
1998, and the veteran submitted another VA Form 9 as his 
substantive appeal in September 1998.  This version of the 
procedural history would lend itself to an analysis of 
whether new and material evidence has been received to reopen 
a previously denied claim for left knee injury, previously 
claimed as bilateral knee injury.  

However, with a liberal reading of the notice of disagreement 
in May 1996, the Board determines that the issue of new and 
material evidence is nonexistent.  


REMAND

First, the Board notes that in May 1995, the RO requested 
service medical records for the veteran, and also submitted 
NA Form 13055, Request for Information Needed to Reconstruct 
Medical Data.  Therein, the veteran listed the Air Force 
Bases where he claimed he was treated for the alleged knee 
injury.  The veteran contends that he injured his knees 
during a parachute jump during service.  In June 1995, the RO 
received one medical record.  There was no mention that the 
veteran's service medical records may have been destroyed by 
fire.  

e does not fulfill the duty to assist.  

In this veteran's case, the one search attempt in May 1995 
was somewhat successful in that VA received the veteran's 
separation examination record, dated in September 1957.  
However, the Board determines that another request for the 
veteran's service medical records should be made.  

Also, the record shows that the veteran probably has 10 years 
of military service.  However, there are no corresponding 
discharge or separation papers to verify the veteran's 
service.  The veteran's active duty was not verified at the 
time of the May 1995 inquiry, and the subsequent June 1995 
response.  

Further, since the veteran's service discharge records are 
not of record, the Board cannot determine the veteran's 
military occupational (MOS) specialty; and whether his MOS is 
consistent with parachute jumping in service.  Another 
attempt to get the veteran's service medical records and his 
service military records should be made.  

Secondly, it is noted that recently enacted and pending 
legislation provides that VA shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  VA may decide a claim 
without providing such assistance when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  H.R. 4205, the Floyd D. Spence 
National Defense Authorization Act for FY 2001, Title XVI, 
Subtitle B, § 1611 (October 30, 2000), to be codified at 
38 U.S.C.A. § 5107(a); HR 4864, Veterans Assistance Act of 
2000 (to be codified at 38 U.S.C.A. § 5103).  With this in 
mind, the Board determines that the veteran should be 
afforded a VA orthopedic examination in order to assist the 
veteran in establishment of entitlement; especially, since 
the veteran's service medical records may be missing.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of military service, and obtain 
his separation and discharge records that 
show his military occupational specialty.

2.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels; as it 
appears that he has over 10 years of 
active duty.

3.  After the veteran's service medical 
records are received, if they are 
available, the veteran should be afforded 
a VA orthopedic examination to determine 
whether any current left knee residuals 
are as a result of an injury received in 
service after a parachute jump.  The 
claims folder, including any service 
medical records received, should be made 
available to the examiner for review 
during the course of the evaluation.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

5.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The appellant, who is the veteran in this case, has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


